Detailed Action

Objections

Claim(s) 8 and 15 is/are objected to because of the following informalities:  

In regards to claim 8, the claim recites “where the analyzing the image data comprising”. The sentence is grammatically incorrect. The limitation must recite “where the analyzing the image data comprises”.  Appropriate correction is required.

In regards to claim 15, the claim has the same issues described in the objection of claim 8 above. For this reason, the claim is objected. The examiner has interpreted the claim in the same way as claim 8 in order to advance prosecution.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2, 9 and 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 9 and 17 of U.S. Patent No. 11,190,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a system and a method to obtain automation parameters of a device by analyzing usage data and image data, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

Instant Application
17/506,477
US Patent
11,190,400
2. (New) A system comprising: 

one or more processing devices; and 

memory having instructions stored thereon, which when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 


receiving, via a network, data that is indicative of usage of plurality of electronic devices on a plurality of other networks, where: 
the plurality of electronic devices and the plurality of other networks are remote from the network; 
the data is based on usage data that is collected as relating to the usage of the plurality of electronic devices over time; 
the plurality of electronic devices comprises electronic devices of a first type of electronic device; 

receiving image data associated with an image of an electronic device on the network, where: 
the electronic device is associated with a user, and 
the image data was captured at an access device associated with the user; 








analyzing the image data; 


identifying a type of the electronic device based on the analysis of the image data; 
determining that the identified type of the electronic device corresponds to the first type of electronic device; 







using the data that is indicative of usage of the plurality of electronic devices on the plurality of other networks to determine one or more automation parameters for the type of the electronic device; and 









applying the automation parameters to the electronic device.
9. A system, comprising: 

one or more data processors; and 

a non-transitory computer-readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including: 













receiving, at a computing device on a network, image data associated with an image of an electronic device on the network, wherein the electronic device is associated with a user, and wherein the image data was captured at an access device associated with the user; 

receiving, at the computing device, textual data associated with the electronic device, wherein the textual data was inputted at the access device and transmitted to the computing device, and wherein the textual data includes identification information associated with the electronic device; 

analyzing, by the computing device, the image data and textual data; 

identifying a type of the electronic device based on the analysis of the image data and the textual data; 



monitoring, by the computing device, multiple additional electronic devices of a same type as the electronic device over time, and gathering usage data associated with the multiple additional electronic devices; 

analyzing, by the computing device, the usage data associated with the additional electronic devices of the same type to determine one or more automation parameters common to the additional electronic devices; 
transmitting, to the access device, a query to determine whether the one or more automation parameters should be applied to the electronic device, wherein after the query is received, the query is presented to the user; 
receiving, at the computing device, a response to the query, wherein the response to the query was inputted by the user at the access device; and 

applying the automation parameters to the electronic device based on the response to the query by the user.
9. (New) One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processors, cause the one or more processors to perform operations comprising:


receiving, via a network, data that is indicative of usage of plurality of electronic devices on a plurality of other networks, where: the plurality of electronic devices and the plurality of other networks are remote from the network; the data is based on usage data that is collected as relating to the usage of the plurality of electronic devices over time; the plurality of electronic devices comprises electronic devices of a first type of electronic device; 


receiving image data associated with an image of an electronic device on the network, where: the electronic device is associated with a user, and the image data was captured at an access device associated with the user; 








analyzing the image data; 


identifying a type of the electronic device based on the analysis of the image data; 
determining that the identified type of the electronic device corresponds to the first type of electronic device; 







using the data that is indicative of usage of the plurality of electronic devices on the plurality of other networks to determine one or more automation parameters for the type of the electronic device; and 











applying the automation parameters to the electronic device.
17. A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including: 














receiving, at a computing device on a network, image data associated with an image of an electronic device on the network, wherein the electronic device is associated with a user, and wherein the image data was captured at an access device associated with the user; 

receiving, at the computing device, textual data associated with the electronic device, wherein the textual data was inputted at the access device and transmitted to the computing device, and wherein the textual data includes identification information associated with the electronic device; 

analyzing, by the computing device, the image data and textual data; 

identifying a type of the electronic device based on the analysis of the image data and the textual data; 



monitoring, by the computing device, multiple additional electronic devices of a same type as the electronic device over time, and gathering usage data associated with the multiple additional electronic devices; 

analyzing, by the computing device, the usage data associated with the additional electronic devices of the same type to determine one or more automation parameters common to the additional electronic devices; 

transmitting, to the access device, a query to determine whether the one or more automation parameters should be applied to the electronic device, wherein after the query is received, the query is presented to the user; 

receiving, at the computing device, a response to the query, wherein the response to the query was inputted by the user at the access device; and 

applying the automation parameters to the electronic device based on the response to the query by the user.
16. (New) A method comprising: 


receiving, at a computing device on a network, data that is indicative of usage of plurality of electronic devices on a plurality of other networks, where: the plurality of electronic devices and the plurality of other networks are remote from the network; the data is based on usage data that is collected as relating to the usage of the plurality of electronic devices over time; the plurality of electronic devices comprises electronic devices of a first type of electronic device; 

receiving, at the computing device, image data associated with an image of an electronic device on the network, where: the electronic device is associated with a user, and the image data was captured at an access device associated with the user; 






analyzing the image data; 


identifying a type of the electronic device based on the analysis of the image data; determining that the identified type of the electronic device corresponds to the first type of electronic device; 








using the data that is indicative of usage of the plurality of electronic devices on the plurality of other networks to determine one or more automation parameters for the type of the electronic device; and 











applying the automation parameters to the electronic device.
1. A computer-implemented method, comprising: 












receiving, at a computing device on a network, image data associated with an image of an electronic device on the network, wherein the electronic device is associated with a user, and wherein the image data was captured at an access device associated with the user; 

receiving, at the computing device, textual data associated with the electronic device, wherein the textual data was inputted at the access device and transmitted to the computing device, and wherein the textual data includes identification information associated with the electronic device; 

analyzing, by the computing device, the image data and textual data; 

identifying a type of the electronic device based on the analysis of the image data and the textual data; 



monitoring, by the computing device, multiple other electronic devices of a same type as the electronic device over time, and gathering usage data associated with the multiple other electronic devices; 

analyzing, by the computing device, the usage data associated with the other electronic devices of the same type to determine one or more automation parameters common to the other electronic devices; 

transmitting, to the access device, a query to determine whether the one or more automation parameters should be applied to the electronic device, wherein after the query is received, the query is presented to the user; 

receiving, at the computing device, a response to the query, wherein the response to the query was inputted by the user at the access device; and 

applying the automation parameters to the electronic device based on the response to the query by the user.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 9 “remote from the network” and in line 14-15 “receiving image data associated with an image of an electronic device on the network”. The claim previously defines multiple networks. It is unclear if the limitations of “the network” in line 9 and in lines 14-15 are referring to one of the networks defined in line 7 or to the network defined in line 6. For this reason, the claim is indefinite.
Furthermore, the claim recites in line 16 “the electronic device is associated”, in line 20 “identifying a type of the electronic device”, in line 26 “for the type of the electronic device” and line 27 “parameters to the electronic device”. The claim previously defines multiple electronic devices. Therefore, it is unclear each time “the electronic device” is recited to which of the previously defined electronic devices the limitation is referring. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
2. A system comprising: 
one or more processing devices; and 
memory having instructions stored thereon, which when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
receiving, via a first network, data that is indicative of usage of plurality of electronic devices on a plurality of other networks, where: 
the plurality of electronic devices and the plurality of other networks are remote from the first network; 
the data is based on usage data that is collected as relating to the usage of the plurality of electronic devices over time; 
the plurality of electronic devices comprises electronic devices of a first type of electronic device; 
receiving image data associated with an image of [[an]] a first electronic device on the first network, where: 
the first electronic device is associated with a user, and 
the image data was captured at an access device associated with the user; 
analyzing the image data; 
identifying a type of the first electronic device based on the analysis of the image data; 
determining that the identified type of the first electronic device corresponds to the first type of electronic device; 
using the data that is indicative of usage of the plurality of electronic devices on the plurality of other networks to determine one or more automation parameters for the identified type of the first electronic device; and 
applying the automation parameters to the first electronic device.

 In regards to claim(s) 3-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claims 4 and 5, the claims recites in lines 1-2 “the identified type of electronic device”. The limitation should be amended accordingly with the interpretation of claim 2 as shown above.

In regards to claim 7, the claim recites in lines 1-2 “where the one or more automation rules are selected”. The word “the” in front of the limitation(s) “one or more automation rules” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “where the one or more automation parameters are selected”.

In regards to claim 8, the claim recites in line 3 “of the electronic device”. Claim 2 previously defines multiple electronic devices. Therefore, it is unclear each time “the electronic device” is recited to which of the previously defined electronic devices the limitation is referring. For this reason, the claim is indefinite. The examiner has interpreted the limitation of line 3 in the same way claim 2 was interpreted as shown above in order to advance prosecution.

In regards to claim 9, the claim has the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the same way as claim 2 in order to advance prosecution.

In regards to claim(s) 10-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claims 11 and 12, the claims should be amended similarly to claims 4 and 5 according to the interpretation of claim 9.

In regards to claim 14, the claim has the same issues described in the rejection of claim 7 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the same way as claim 7 in order to advance prosecution.

In regards to claim 15, the claim has the same issues described in the rejection of claim 8 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the same way as claim 8 in order to advance prosecution.

In regards to claim 16, the claim has the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the same way as claim 2 in order to advance prosecution.

In regards to claim(s) 17-21, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 16.

In regards to claims 18 and 19, the claims should be amended similarly to claims 4 and 5 according to the interpretation of claim 16.

In regards to claim 21, the claim has the same issues described in the rejection of claim 7 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the same way as claim 7 in order to advance prosecution.

Allowable Subject Matter

Claim(s) 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claims 2, 9 and 16, Haughawout et al (US-7,653,212) teaches a system and a method to identify an electronic device by analyzing an image of the electronic device taken by a user using an access device and an identifying data of the electronic device input by the user at the access device [col. 4 L. 62-67, col. 5 L. 1-2, col. 6 L. 5-11, col. 6 L. 49-61]. 
Pratt et al. (US-9,679,470) teaches a system and a method to identify an electronic device by analyzing an image of the electronic device taken by a user using an access device [fig. 5 steps 502 and 504]. 
Bliss et al. (US-2017/0351226) teaches a system and a method to compare performance data of a plurality of facilities and to provide configuration suggestions to one of the plurality of facilities in order all facilities have the same performance [par. 0045, par. 0056, par. 0135-0137].
However, the cited prior art does not teach either by anticipation or combination the following limitations: receiving, via a first network, data that is indicative of usage of plurality of electronic devices on a plurality of other networks, where: the plurality of electronic devices and the plurality of other networks are remote from the first network; the data is based on usage data that is collected as relating to the usage of the plurality of electronic devices over time; determining that the identified type of the first electronic device corresponds to the first type of electronic device; using the data that is indicative of usage of the plurality of electronic devices on the plurality of other networks to determine one or more automation parameters for the identified type of the first electronic device; and applying the automation parameters to the first electronic device.

In regards to claims 3-8, 10-15 and 17-21, the claims would be allowable due to their dependency on claims 2, 9 and 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685